Citation Nr: 0313690	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-22 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a nasal deformity.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right thumb, currently rated as 10 
percent disabling.

3.  Entitlement to an increased ( compensable) evaluation for 
the residuals of a fracture of the left fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran served on active military duty from August 1955 
to July 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

There has been a significant change in the law concerning 
well-grounded claims during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).
 
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, in May 2001 the RO informed the veteran that 
his claim for disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a nasal disorder had been denied.  In 
December 2001 the veteran disagreed with this determination.  
Accordingly, a statement of the case is required.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

The appellant also maintains that he should be granted a 
higher rating for finger and thumb disabilities.  The 
criteria used to determine the extent to finger and thumb 
disabilities are considered disabling was changed, effective 
August 26, 2002.  The revised regulations for rating injuries 
to the fingers and thumb were not considered by the RO, as 
this appeal was last reviewed before the noted changes.  
Moreover, the veteran has not been apprised of these changes.  

The veteran also contends that he should granted service 
connection for a nasal deformity.  Service medical records 
show that the veteran underwent rhinoplasty in March 1959.  
The diagnosis indicated that the nasal deformity was acquired 
and did not exist prior to service.  The veteran has reported 
that VA physicians have told him that his current nasal 
disorder is directly related to the inservice surgery.  The 
Board notes that no such opinions have been submitted by the 
veteran.  The Board finds that further examination and 
opinion is needed.

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  

2.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all military, VA and 
private medical records pertaining to 
treatment for his claimed nasal 
disability since service, which have not 
been previously submitted and all current 
records pertaining to treatment for his 
right thumb and left fifth finger.  The 
veteran should be advised to submit any 
medical opinions in support of his 
claims.  

3.  Subsequently, the RO should schedule 
the veteran for VA Ear, Nose and Throat 
examination to determine diagnosis, 
etiology, and severity of his nasal 
disorder, to include rhinitis.  All 
indicated tests and studies must be 
conducted.  The examiner must review the 
records and indicate whether the 
inservice nasal deformity was a 
congenital or developmental defect or 
acquired and when was it initially 
manifested?  If the examiner finds that 
the nasal disorder was a congenital or 
developmental defect, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran experienced a superimposed injury 
or disease in service, which resulted in 
an additional disability?  If the 
examiner indicates that the nasal 
disorder was acquired and pre-existed 
service, the examiner is requested to 
render an opinion as whether it is as 
likely as not that the preservice nasal 
disorder underwent a chronic increase in 
severity beyond natural progression 
during service?  It is also requested 
that the examiner indicate whether the 
inservice rhinoplasty was ameliorative or 
cosmetic in its purpose.  If rhinitis is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that rhinitis is related to 
service.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  

4.  The RO is requested to furnish the 
veteran a statement of the case 
concerning the claim for disability 
benefits under the provisions of 38 
U.S.C.A. § 1151 for a nasal disorder.  
The veteran should also be informed of 
the requirements necessary to perfect his 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until an appeal 
is timely perfected.

5.  Thereafter, the RO should readjudicate 
the issues on appeal to include 
consideration of the most recent changes 
in the laws and regulations that pertain 
to finger and thumb injuries.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case that 
includes the current rating criteria for 
the fingers and thumb.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




